In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
JANET LOUISE STONE,       *
                          *                          No. 13-533V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: September 2, 2014
                          *
SECRETARY OF HEALTH       *                          Attorneys’ fees and costs; award;
AND HUMAN SERVICES,       *                          in the amount to which
                          *                          respondent does not object.
              Respondent. *
*********************

Roger A. Eddleman, McLean, VA, for Petitioner;
Linda S. Renzi, United States Dep’t of Justice, Washington, D.C., for Respondent.


               UNPUBLISHED DECISION ON FEES AND COSTS1

       On August 21, 2014, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $33,623.74, an amount to which respondent does not object.
The Court awards this amount.

       On August 1, 2013, Janet L. Stone filed a petition for compensation alleging
that the influenza vaccine, which she received on September 30, 2010, caused her
to suffer Guillain-Barré syndrome (“GBS”). Petitioner received compensation

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
based upon the parties’ stipulation. Decision, filed August 22, 2014. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $31,464.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $2,159.74 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $31,464.00 in the form of a check made payable to
           petitioner, Janet L. Stone, and petitioner’s attorney, Roger A.
           Eddleman, for attorneys’ fees and other litigation costs available
           under 42 U.S.C. § 300aa-15(e).

        b. A lump sum of $2,159.74, payable to petitioner, Janet L. Stone, for
           costs she incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master